Bermeo v Time Warner Entertainment Co. (2018 NY Slip Op 03927)





Bermeo v Time Warner Entertainment Co.


2018 NY Slip Op 03927


Decided on June 5, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 5, 2018

Friedman, J.P., Tom, Webber, Kern, JJ.


5898 305754/12

[*1]Julio Bermeo, Plaintiff-Respondent,
vTime Warner Entertainment Co., et al., Defendants-Appellants.


Mauro Lilling Naparty, LLP, Woodbury (Seth M. Weinberg of counsel), for appellants.
Kelner and Kelner, New York (Gail S. Kelner of counsel), for respondent.

Order, Supreme Court, Bronx County (Howard H. Sherman, J.), entered on or about August 4, 2017, which, insofar as appealed from as limited by the briefs, granted plaintiff's motion for partial summary judgment on the issue of liability, unanimously
affirmed, without costs.
Plaintiff established his entitlement to judgment as a matter of law on the issue of liability. While traveling on a bicycle, plaintiff collided with the passenger side of defendants' northbound truck as it turned left into plaintiff's path at the intersection of St. Nicholas Avenue and 155th Street in New York County. Plaintiff submitted evidence showing that defendant was negligent by making a left turn without ensuring that it was safe to do so (see Vehicle and Traffic Law § 1141; Abboud v Pawelec, 141 AD3d 438 [1st Dept 2016]).
Moreover, plaintiff is not required to demonstrate the absence of his own comparative fault to obtain partial summary judgment on defendant's liability (Rodriguez v City of New York, NY3d, 2018 NY Slip Op 02287 [2018]). Accordingly, plaintiff was entitled to summary judgment on the issue of liability.
The Decision and Order of this Court entered herein on March 6, 2018 is hereby recalled and vacated (see M-1757 decided simultaneously herewith).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JUNE 5, 2018
CLERK